Citation Nr: 0805945	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-24 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether a Notice of Disagreement (NOD) to a January 2003 
denial of service connection for the cause of the veteran's 
death was timely.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, the deceased husband of the appellant, had 
active service from September 1946 to April 1947.  He died in 
October 1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  


FINDINGS OF FACT

1.  The appellant was notified by RO letter of January 27, 
2003, that her claim for service connection for the cause of 
the veteran's death was denied. 

2.  The appellant filed a NOD to the January 2003 rating 
decision in March 2006, more than one year after being 
notified of the January 2003 decision.  

3.  Good cause for extending the time limit to file a NOD to 
the January 2003 decision has not been demonstrated.


CONCLUSION OF LAW

A timely appeal to a January 2003 denial of service 
connection for the cause of the veteran's death was not 
received and, as a result, an appeal was not initiated from 
that decision in a timely manner and that decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.109(b), 19.34, 
20.200, 20.201, 20.202, 20.302, 20.1103 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and 38 C.F.R § 3.159 (2007).  
Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  VA must request any evidence in a 
claimant's possession that pertains to the claim.  See 38 
C.F.R. § 3.159.  But, VA is not required to provide a 
predecisional adjudication of what evidence is needed to 
grant a claim because "the duty to notify deals with 
evidence gathering, not analysis of already gathered 
evidence" nor is VA required to provide notice "upon 
receipt of every piece of evidence or information."  
Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  

In this case, VCAA notice is not required because the issue 
presented is one in which the facts are not in dispute and, 
so, is solely one of statutory interpretation and cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  See also Smith v. 
Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. Denied, 537 U.S. 821 (2002). 

A review of the record discloses that the veteran's death 
certificate shows that he died in October 1999.  At the time 
of his death he was not service-connected for any disability 
and did not have any pending claim for VA benefits.  The 
appellant's claim for service connection for the cause of the 
veteran's death was received in July 2002.  The appellant was 
provided notification of the VCAA in September 2002.  After 
the RO received private clinical records, the appellant was 
notified by RO letter of January 27, 2003, sent to her most 
recent address of record, that her claim for service 
connection for the cause of the veteran's death was denied.  

The appellant did not provide any additional evidence or a 
response to the RO's January 23, 2003 letter, and in a 
February 2006 letter she requested a copy of the last RO 
denial letter because she had misplaced the original due to 
her being "over worried" that the RO would deny her claim.  
She now believed that she had to pursue her claim and felt 
that she was entitled to the death benefits.  In March 2006 
the RO provided the appellant with a copy of the last 
decision in her claim file.  

On March 16, 2006, a "Notice of Disagreement" was received 
from the appellant disagreeing with the January 2003 denial 
of service connection for the cause of the veteran's death.  
Later in March 2006, the RO determined that the NOD received 
earlier in March 2006, to the January 2003 RO denial, was not 
timely received and could not be accepted because it was not 
timely.  

In April 2006 the appellant filed an NOD to the March 2006 
determination, stating that she had misplaced the original 
January 27, 2003, RO notification letter because she was 
"over worried" about the possibility that her claim might 
be denied.  She now believed that she had to fight and was 
entitled to the death benefits.  Following the issuance of a 
Statement of the Case (SOC) in June 2006 addressing the 
timeliness of the March 2006, the appellant perfected the 
appeal from the March 2006 RO determination by filing VA Form 
9 in July 2006.  

Under VA laws and regulations, an appeal consists of a timely 
filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to only one of 
the disabilities, the Notice of Disagreement must make that 
clear.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  

A claimant, or his or her representative, must file a Notice 
of Disagreement with a determination by the agency of 
original jurisdiction within one year from the date that that 
agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 C.F.R. § 20.1103. 

Whether a Notice of Disagreement or Substantive Appeal has 
been filed on time is an appealable issue.  If the claimant 
or his or her representative protests an adverse 
determination made by the agency of original jurisdiction 
with respect to timely filing of the Notice of Disagreement 
or Substantive Appeal, the claimant will be furnished a 
Statement of the Case.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 19.34.  

Lastly, 38 U.S.C.A. § 7105(c) provides that "[i]f no [NOD] 
is filed in accordance with this chapter within the 
prescribed period, the action or determination shall become 
final and the claim will not thereafter be reopened or 
allowed, except as may otherwise be provided by regulations 
not inconsistent with this title."   

Time limits within which claimants or beneficiaries are 
required to act to perfect a claim or challenge an adverse VA 
decision may be extended for good cause shown.  Where an 
extension is requested after expiration of a time limit, the 
action required of the claimant or beneficiary must be taken 
concurrent with or prior to the filing of a request for 
extension of the time limit, and good cause must be shown as 
to why the required action could not have been taken during 
the original time period and could not have been taken sooner 
than it was.  Denials of time limit extensions are separately 
appealable issues.  38 C.F.R. § 3.109(b).  

Here, the appellant does not contend that she did not receive 
the January 2003 RO letter notifying her of the denial of her 
claim for the cause of the veteran's death and she does not 
contend that the NOD that was subsequently file in March 2006 
was received within one year of January 2003 notification.  
It appears that the appellant is seeking, under 38 C.F.R. 
§ 3.109(b), an extension of time within which to file an NOD.  
She attempts to establish good cause for not having filed the 
NOD in a timely manner by arguing that she misplaced the 
notification letter because she was upset and worried that 
her claim might be denied.  

However, under 38 C.F.R. § 3.109(b) or under the application 
of the doctrine of equitable tolling, the appellant does not 
argue that she was in any way mislead by VA as to the 
requirement for filing a timely NOD or that she was in any 
manner incapacitated, e.g., by mental illness or 
debilitation, such as to impeded her from filing a timely 
NOD.  Rather, she argues that she had committed no more than 
simple neglect in not filing a timely NOD. 

In McCreary v. Nicholson, 19 Vet. App. 324, 332 (2005) it was 
held that: 

Therefore, the Court will adopt a three-part test 
to determine whether equitable tolling based on 
extraordinary circumstances is appropriate.  First, 
the extraordinary circumstance must be beyond the 
appellant's control.  Second, the appellant must 
demonstrate that the untimely filing was a direct 
result of the extraordinary circumstances. See 
Barrett, 363 F.3d at 1321; Valverde, 224 F.3d at 
134 ("If the person seeking equitable tolling has 
not exercised reasonable diligence in attempting to 
file after the extraordinary circumstances began, 
the link of causation between the extraordinary 
circumstances and the failure to file is broken, 
and the extraordinary circumstances therefore did 
not prevent timely filing.").  Third, the appellant 
must exercise "due diligence" in preserving his 
appellate rights, meaning that a reasonably 
diligent appellant, under the same circumstances, 
would not have filed his appeal within the 120-day 
judicial-appeal period.  See Irwin, 498 U.S. at 96; 
Sandvik, 177 F.3d at 1271-72.  This standard, 
though not requiring impossibility, ensures that 
the exception (equitable tolling) does not swallow 
the 120-day judicial-appeal period rule set forth 
in 38 U.S.C. § 7266(a).  

McCreary v. Nicholson, 19 Vet. App. 324, 332 (2005).  

Using this standard for the application of equitable tolling, 
the Board observes that the appellant has not alleged or 
shown that her failure to timely file the NOD in this case 
was due to extraordinary circumstances beyond her control or 
that the untimely filing was a direct result of the 
extraordinary circumstances.  

Even assuming the application of the doctrine of equitable 
tolling were applicable in this case, the appellant does not 
meet the criteria for it's application and, moreover, having 
failed to establish even good cause for not having filed a 
timely NOD, 38 C.F.R. § 3.109(b) also not provide a basis for 
relief.  

Accordingly, the Board must find that there was no reasonable 
excuse for not having timely filed an NOD to the January 2003 
denial of service connection for the cause of the veteran's 
death and, so, the January 2003 rating decision is final.  

Since, for these reasons, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The March 2006 NOD to a January 2003 denial of service 
connection for the cause of the veteran's death was not 
timely, and the appeal is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


